MICKLE, Judge.
Spencer Mozell challenges his convictions and sentences for battery on a law enforcement officer (Count I) and resisting an officer with violence (Count II). His appellate counsel filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967), raising two issues that warrant discussion.
The record reflects that the jury returned a verdict of guilty on both counts. At the sentencing hearing, the trial judge orally adjudicated Mozell guilty on Count I and sentenced him to seven years in prison on that count. No reference was made to Count II. The written judgment and sentence, however, cites both counts and reflects a concurrent prison term of seven years imposed on Count II (to run concurrently with the seven-year term on Count I). Because it appears from the record that appellant was never orally adjudicated and sentenced on Count II, we must vacate the written judgment and sentence as to this count.
In addition, we strike the oral imposition of a public defender’s lien in the amount of $1000. The lien was imposed without adequate factual or legal basis shown in the record and Mozell was not advised of his right to a hearing to contest the amount thereof. This disposition is without prejudice to reimposition of this fee upon compliance with section 27.56, Florida Statutes, and Florida Rule of Criminal Procedure 3.720(d)(1). See Bryant v. State, 661 So.2d 1315 (Fla. 1st DCA 1995).
In all other respects, we affirm.
ALLEN and WEBSTER, JJ., concur.